United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 97-2721
                                   ___________

Kendrick Lee Harris,                     *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri.
Kelly Finan, Officer; St. Louis Police   *
Department; City of St. Louis,           *      [UNPUBLISHED]
                                         *
             Appellees.                  *
                                    ___________

                          Submitted: March 20, 1998
                              Filed: March 24, 1998
                                  ___________

Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                       ___________

PER CURIAM.

       Kendrick Lee Harris appeals from the order of the District Court1 dismissing
without prejudice his 42 U.S.C. § 1983 (1994) suit for failing to comply with the
court’s show cause order and for failing to prosecute. After careful review of the
record and the parties’ submissions, we conclude that the District Court did not abuse




      1
       The Honorable Stephen N. Limbaugh, United States District Judge for the
Eastern District of Missouri.
its discretion. See Schooley v. Kennedy, 712 F.2d 372, 374 (8th Cir. 1983) (per
curiam). Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                      -2-